NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHIMYERE McCALL; MONROE                         No. 21-15638
McCALL,
                                                D.C. No. 2:19-cv-05126-SMB
                Plaintiffs-Appellees,

 v.                                             MEMORANDUM*

DAMON CHARLES WILLIAMS,

                Defendant-Appellant,

ZENE WILLIAMS,

                Counter-claimant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Damon Charles Williams and Zene Williams appeal pro se from the district

court’s judgment in Chimyere and Monroe McCall’s diversity action. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

summary judgment. Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013).

We affirm.

      The district court properly granted summary judgment on plaintiffs’

declaratory relief claim because the debt underlying the liens had been discharged

in bankruptcy. See In re Ybarra, 424 F.3d 1018, 1022 (9th Cir. 2005) (“A Chapter

7 bankruptcy discharge releases the debtor from personal liability for her pre-

bankruptcy debts.”).

      The district court properly granted summary judgment on plaintiffs’

wrongful lien claim as to the May 30, 2019 lien because defendants knew or had

reason to know that the May 30, 2019 lien was groundless. See Ariz. Rev. Stat.

§ 33-420(A) (authorizing special action on the ground that a lien against real

property is groundless or otherwise invalid); Webber v. Grindle Audio Prods., Inc.,

60 P.3d 224, 230 (Ariz. Ct. App. 2002) (upholding liability under § 33-420(A) for

recording judgment liens when creditor knew that the judgment had been

discharged in bankruptcy).

      We reject as without merit defendants’ contentions that the district court was

biased.

      AFFIRMED.




                                         2                                       21-15638